DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are currently pending.

Drawings
The drawings are objected to because both of Figures 3 and 4 are in German and not English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in claim 3, “in particular worn on the body” and in claim 8, “in particular a workplace computer” is indefinite because it is unclear whether this limitation is required by the claim or is optional, and therefore, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/032545 (Koch) in view of US Patent Application Publication No. 2014/0239692 (Bock).

Regarding claims 1 and 13, Koch discloses a workplace system having a work table (desk 1; Fig. 1), a height-adjustable work chair (chair 4; Fig. 1; seat height of the chair 4 can also be adjusted; page 7, lines 15-16), a multiplicity of sensors (weight sensor 42; Fig. 1; page 6, lines 19-20; image recording device 5; Fig. 1; page 7, lines 20-30), an evaluation unit (data processing device 2; Fig. 1; Page 7, line 20 – Page 8 line 5) and a feedback device (display device 22; Fig. 1; Page 8, lines 1-5 and line 30 to Page 9 line 6), wherein
 at least one of the plurality of sensors is mounted on the work table (1) (image recording device sensor 5 is mounted on the table; see Fig. 1; page 7 lines 20-30); 
at least one further of the plurality of sensors is adapted to detect posture data of a user of the work chair (4) (weight sensor 42; Fig. 1; page 6, lines 19-20; the ergonomics system is additionally connected to the chair 4 via a wireless connection, in order to receive weight data from the sensor 42, page 12, lines 27-30; Additional sensor systems such as weight measurement or the adjustment of the seat base and seat based in the chair 4 which can enter into the ergonomic evaluation, page 14, lines 1-6); 
the evaluation unit (2) is arranged to receive the posture data and further measurement data from the plurality of sensors, to determine a well-being measure of the user on the basis of a joint evaluation of the received posture data and the measurement data (the image recording device 5 is designed to transmit image data representing an image of a user of the workplace system to the data processing device 2, page 7, lines 20-35); (the various functions can be used particularly for a personalization of the ergonomics system based on user recognition. This can be supplemented by additional sensor systems such as weight measurement which can enter into the ergonomic evaluation, page 14, lines 1-6); (the data processing device can determine a measure of the correctness of the corresponding position and posture of the user, page 8, lines 1-5), and to control the feedback device as a function of the well-being measure (and this determined measure of correctness is signaled to the user by the data processing device 2, using the display device 22, page 8, lines 1-5; also Koch discloses continuous evaluation of the user’s posture or movement can also determine suitable break times; page 14, lines 27-30 ).

Koch fails to expressly disclose a work chair with a gas spring device, wherein at least one of the plurality of sensors is mounted in or on the gas spring device.

Bock discloses a mechanism for an office chair, wherein including an adjusting device wherein weight of the user or a change in the sitting position can, for example, also be detected in that a pressure sensor senses a rise in pressure within a gas spring fitted in the chair column [0051].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koch with Bock such that a weight sensor could be incorporated into a gas spring of an adjustable chair in order to detect weight of the person and report it back to the processor for analyzing along with the other sensor data to determine posture. 

Regarding claim 2, Koch further discloses wherein the evaluation unit is configured to receive measurement data from a biometric sensor that captures biometric data of the user and to determine the well-being measure additionally on the basis of the received measurement data of the biometric sensor (also identification or user recognition can be used to personalize the ergonomics, page 10, line 19 – page 11, line 6).

Regarding claims 5 and 15, Koch further discloses wherein the evaluation unit is arranged to evaluate a temporal course of the received posture data and measurement data during the joint evaluation in order to determine at least one pattern and to determine the well-being measure on the basis of the at least one pattern (continuous evaluation of the user’s posture or movement can also determine suitable break times; page 14, lines 27-30).

Regarding claims 6 and 16, Koch further discloses wherein the well-being measure includes change information associated with a change of a sitting position of the user and/or a change of a position of the user in relation to the work table the feedback device comprises at least one actuator which is used for height adjustment of the working table; and the evaluation unit is arranged to control the feedback device for height adjustment on the basis of the change information (the data processing device 2 can determine a measure of the correctness of the corresponding position and posture of the user and this determined measure of correctness is signaled to the user by the data processing device 2, page 7, line 33 – page 8, line 5); (adjustments of the table 1 can be made in the workplace system by actuating the operating elements 14, 15.  For example, the desk can be raised by actuating the operating element 14, while it can be lowered by actuating the operating element 15, page 7, lines 8-20); (if the user changes from a standing to a sitting position or vice versa, this can be detected by the data processing device 2 by evaluating the image data in order to undertake a corresponding automatic or semiautomatic adjustment of the desk height with the assistance of the controller 10; page 9 line 33- page 10, line 11).

Regarding claims 7 and 17, Koch further discloses wherein the posture data comprise at least one of the following: the user's center of gravity on the work chair; an inclination of the user on the work chair; a sitting angle of the user on the work chair; the weight of the user; a height position of the work chair; an angle of rotation of the work chair (weight sensor 42; Fig. 1; page 6, lines 19-20; the ergonomics system is additionally connected to the chair 4 via a wireless connection, in order to receive weight data from the sensor 42, page 12, lines 27-30; Additional sensor systems such as weight measurement or the adjustment of the seat base and seat based in the chair 4 which can enter into the ergonomic evaluation, page 14, lines 1-6).

Regarding claim 8, Koch further discloses further comprising a data processing device, in particular a workplace computer, a tablet computer or a mobile telephone, wherein the evaluation unit comprises the data processing device or is formed by the data processing device (data processing device 2, workplace computer 21, see Fig. 1, page 6, lines 1-17).

Regarding claim 9, Koch further discloses wherein the feedback device comprises at least one actuator which is also used for an adjustment function of the workplace system (if the user changes from a standing to a sitting position or vice versa, this can be detected by the data processing device 2 by evaluating the image data in order to undertake a corresponding automatic or semiautomatic adjustment of the desk height with the assistance of the controller 10; page 9 line 33- page 10, line 11).

Regarding claims 10 and 18, Koch further discloses wherein the feedback device comprises at least one optical and/or tactile and/or haptic and/or acoustic signal transmitter (and this determined measure of correctness is signaled to the user by the data processing device 2, using the display device 22, page 8, lines 1-5). 

Regarding claim 11, Koch further discloses wherein the well-being measure represents a well-being of the user and/or a behavior of the user (the data processing device can determine a measure of the correctness of the corresponding position and posture of the user, page 8, lines 1-5), and to control the feedback device as a function of the well-being measure (and this determined measure of correctness is signaled to the user by the data processing device 2, using the display device 22, page 8, lines 1-5; also Koch discloses continuous evaluation of the user’s posture or movement can also determine suitable break times; page 14, lines 27-30).

Regarding claim 14, see rejection for claims 2 and 4 above.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/032545 (Koch) as modified by US Patent Application Publication No. 2014/0239692 (Bock) and further in view of US Patent Application Publication No. 2002/0151824 (Fischer).

Regarding claim 3, Koch and Bock disclose the system according to claim 2 as discussed above.  Koch fails to expressly disclose the biometric sensor is comprised of a device worn by the user, in particular worn on the body.
Fischer discloses a posture measurement and feedback instrument for seated occupations (title), wherein a housing is attached to the clothing of the user and receives data regarding posture measurement (Fig. 2; [0075]-[0079]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koch as combined with Bock and additionally to utilize body worn sensors to help detect posture of a user.

Regarding claim 4, Koch and Bock disclose the system according to claim 1 as discussed above.  Koch fails to expressly disclose wherein the evaluation unit is configured to receive measurement data from a mobile communication device of the user and to determine the well-being measure additionally on the basis of the received measurement data of the mobile communication device.
	Fischer discloses using cellular phones attached to a user for posture sensing and means for wireless data transmission to a computer [0074].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koch as combined with Bock and utilize existing mobile communication device technology that a user already has on them to detect user characteristics regarding posture and forward that data to the system to help in measuring individual posture data. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0088948 (Boduk) discloses a seat device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683